Citation Nr: 1723743	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  11-02 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for erectile dysfunction secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issue of service connection for posttraumatic stress disorder has been raised by the record in a January 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The Veteran's erectile dysfunction is not shown to have been manifested by penile deformity or loss of any part of the penis.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321; 4.115b, Diagnostic Code 7522 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
Schedular Rating

The Veteran's erectile dysfunction has been recognized as a complication of the Veteran's diabetes mellitus and has been assigned an initial noncompensable rating, effective, December 29, 2008, under Diagnostic Code 7522.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Erectile dysfunction is not listed in the Rating Schedule.  However, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).

Therefore, erectile dysfunction is analogously evaluated under Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power warrants a 20 percent rating.  38 C.F.R. § 4.115b (2016).  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating have not been met.  38 C.F.R. § 4.31 (2016).  

A note for Diagnostic Code 7522 indicates that, when evaluating any claim involving loss or loss of use of one or more creative organs, refer to 38 C.F.R. § 3.350 to determine whether a veteran may be entitled to special monthly compensation.  The Board notes that the Veteran is already in receipt of special monthly compensation under 38 U.S.C. § 1114(k) (West 2014) and 38 C.F.R. 3.350(a) (2016) due to loss of use of a creative organ, effective December 29, 2008.  This compensation contemplates impotence, and may be awarded even if the veteran can achieve erection and penetration with the use of medication.  See Veterans Benefits Administration (VBA) Adjudication Manual M21-1, Part III.iv.4.I.3.c. (Entitlement to SMC Associated With Erectile Dysfunction).  Therefore, a separate rating under Diagnostic Code 7522 may only be awarded deformity of the penis with loss of erectile power.  See M21-1, Part III.iv.4.I.3.b. (Deformity of the Penis with Loss of Erectile Power).  VBA has indicated, however, that a compensable rating under Diagnostic Code 7522 is not warranted in the absence of penile deformity, and instructs that such deformity be "evident."  Id.

Under Diagnostic Code 7521, a 20 percent rating is warranted for removal of the glans of the penis.  38 C.F.R. § 4.31 (2016).

Under Diagnostic Code 7520, a 30 percent disability rating if there is removal of half or more of the penis.  38 C.F.R. § 4.31 (2016).

It is undisputed that the Veteran has a current diagnosis of erectile dysfunction.   See a May 2009 VA genitourinary examination.

In May 2009, physical examination at VA revealed a penis without deformities, cords, or nodules.  Foreskin was easily retracted, and there was no tenderness, lesion, urethral discharge, swelling, or edema.  The scrotum was equal in size without swelling or edema, and the testicles and epididymides were nontender and equal in size.  Additionally, the spermatic cord did not reveal any varicosities.  However, the Veteran reported symptoms of erectile dysfunction which began about 3 years ago.  He eventually brought these complaints to the attention of a physician who prescribed him Levitra (also known as Vardenafil); the Veteran was uncertain whether this medication helped his condition.  The Veteran also denied use of any mechanical devices such as penile implants to relieve his erectile dysfunction.  Based on these findings and review of the record, the examiner concluded that the Veteran's erectile dysfunction was due to his diabetes.

In an August 2009 statement, the Veteran stated that he suffers from loss of erectile power but was unsure of what would constitute "erectile deformity."

In an August 2009 statement, the Veteran's wife of 24 years explained that the Veteran developed a problem with erectile dysfunction within the past 4 to 5 years, which progressed to the point where intercourse is "next to impossible."  She also noted the Veteran's treatment with the medication Vardenafil, which she claimed does not adequately treat his condition.  

In January 2011, the Veteran submitted a statement with information concerning a penis deformity identified as Peyronie's Disease (PD), which he indicated is shown to have a "slight causal relationship" to diabetes, but is usually caused by trauma to the penis.  The Veteran then stated that he does not have a deformity of the penis or PD, but does suffer from erectile dysfunction.  As nothing in the record demonstrates that the Veteran has PD, and the Veteran has specifically denied having PD, the Board finds the information provided about PD to be of little relevance in this case.  

While a loss of erectile power is indicated by the statements submitted by the Veteran and his wife, there is no evidence of a deformity of the penis in the record, and neither the Veteran nor his wife argues to the contrary.  Also, there is no evidence of loss of any part of the penis.  Therefore, the record does not support the assignment of a compensable rating, as the Veteran does not meet the criteria for a compensable rating under Diagnostic Codes 7520, 7521 or 7522.  As noted above, although the Veteran has been assigned a noncompensable rating for his erectile dysfunction, he is currently in receipt of special monthly compensation under 38 U.S.C.A. § 1114 (k) and 38 C.F.R. § 3.350(a) on account of loss of use of a creative organ.  Without any evidence of penile deformity or loss of any part of his penis, the record does not support the assignment of an initial compensable rating for erectile dysfunction.

As the preponderance of the evidence is against the claim for an initial compensable rating for erectile dysfunction, there is no reasonable doubt to be resolved in favor of the Veteran, and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial compensable evaluation for erectile dysfunction is denied.




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


